Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 46-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to utilizing of machine-learning attribution models to generate accurate attribution for a touchpoint. 
Claims 46-65 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 46-65 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 46, recite receiving a search query, generating a distributed search query, executing the distributed search query, generating a ranked list and transmitting the a ranked list.
Claim 55, recites receiving a search query, generating a distributed search query, executing the distributed search query and transmitting a ranked list.
Claim 61, recite receiving a search query, generating a distributed search query, executing the distributed search query, generating a ranked list and transmitting the a ranked list.


Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer for generating receiving a query from a user, performing a distributed search query based on relevance score and transmitting a ranked list. The claims as a whole merely describe how to generally apply the concept of generating a list using a distributed search query and transmitting or providing a ranked search result. The computer in the steps are recited at a high-level of generality (i.e., as generic computers performing  generic computer functions of performing search query, ranking and providing search result), such that it amounts no more 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see applicant’s specification [0045]-[0048). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-49, 51-59 and 61-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (US 2008/0033910 A1).
Claims 46, 61:
Richards teaches receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer (search associated with products) (see [0038];
generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search and executing the distributed search query based on a user-item relevance score for each item of a set of items that satisfy search query terms associated with the relevance search request (distributed search system comprising of nodes) (see [0037]-[0041], [0058]);
The claim recites (wherein the user-item relevance score is calculated based on one or more user-item attribute vectors, wherein the one or more user-item attribute vectors are generated based on a user-item attribute graph, and wherein the user-item attribute graph describes user-item relationships between one or more personal attributes of the particular consumer and one or more product attributes for a product of the one or more products). The 
generating a ranked list of the set of items based on respective user-item relevance scores; and transmit, to the consumer device, a response to the relevance search request, the response comprising a ranked list of the set of items based on respective user-item relevance scores (resulted can be ranked based on variety of relevance or sorting criteria or combination )(see [0042]). 
Claims 47, 62:
Richards teaches determine a subset of the ranked list of the set of items, wherein the response comprises the subset of the ranked list of the set of items (items with highest listing performance scores will be displayed at the top of a list search results on the first page (see [0013]-[0015]).
Claim 48:
Richards teaches employing at least one aggregator node that is operable to execute at least a portion of one or more relevance service processing algorithms associated with the relevance search request (aggregating results from many nodes) (see [0023]).
Claims 49, 64:
	Richards teaches retrieving, using at least one search index, data that describes the set of items that satisfy the search query terms (see [0023]-[0028]).
Claims 51, 52:

Claim 55:
Richards teaches receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer (search associated with products) (see [0038];
generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search and executing the distributed search query based on a user-item relevance score for each item of a set of items that satisfy search query terms associated with the relevance search request (distributed search system comprising of nodes) (see [0037]-[0041], [0058]);
The claim recites (wherein the user-item relevance score is calculated based on one or more user-item attribute vectors, wherein the one or more user-item attribute vectors are generated based on a user-item attribute graph, and wherein the user-item attribute graph describes user-item relationships between one or more personal attributes of the particular consumer and one or more product attributes for a product of the one or more products). The claim recites the step of executing a query based on a score. No additional step is claimed that would alter the step of executing the query based on how the score is calculated or generated. In 
transmit, to the consumer device, a response to the relevance search request, the response comprising a ranked list of the set of items based on respective user-item relevance scores (resulted can be ranked based on variety of relevance or sorting criteria or combination )(see [0042]). 
Claim 56:
Richards teaches determine a subset of the ranked list of the set of items, wherein the response comprises the subset of the ranked list of the set of items (items with highest listing performance scores will be displayed at the top of a list search results on the first page (see [0013]-[0015]).
Claim 57:
	Richards teaches retrieving, using at least one search index, data that describes the set of items that satisfy the search query terms (see [0023]-[0028]).
Claims 58, 59:
Richards teaches executing a distributed search query that comprises a payload associated with at least two different product-specific searches; and select, for each product of the one or more products, a product-specific model that is associated the product; select the product-specific model based on a custom selection plugin associated with the product (see [0018], [0031-[0041]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50, 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Richards and further in view of Rehman et al. (US 2011/0078049 A1).
Claims 50, 60, 65:
Richards teaches generating list ranked by a variety of relevance (see [0042]). Richards failed to teach generating one or more user-item attribute vectors based on a combination of the user-item attribute graph and historical data, wherein the historical data describes interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for the product of the one or more products. Rehman teaches generating one or more user-item attribute vectors based on a combination of the user-item attribute graph and historical data, wherein the historical data describes interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for the product of the one or more products (performing analysis of item listing and associated performance data including attribute data for the item listing) (see [0015) (including receiving and storing historical data, representing user-initiated activities and/or events detected, … one or more modules for receiving and analyzing historical data to generate relevance data used to measure the likelihood that the item will result in a transaction) (see [0018]-[0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rehman’s generation of user-item attribute and historical data in 
Claim 53:
   Rehman teaches wherein the one or more products comprise one or more promotion offerings (see [0018]-[0020].
Claim 54:
   Richards teaches wherein the distributed search query comprises one or more search terms. Rehman teaches search term that describe at least one promotion attribute associated with the one or more products and at least one customer attribute associated with the particular consumer (see [0018]-[0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






YR
/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688